Citation Nr: 0434371	
Decision Date: 12/30/04    Archive Date: 01/05/05	

DOCKET NO.  99-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and tinea manum with onychomycosis of the 
toenails.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to October 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

For reasons which will become apparent, the issues of 
increased evaluations for service-connected tinea pedis and 
tinea manum with onychomycosis of the toenails, and 
lumbosacral strain with degenerative disc disease are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of some incident or incidents of the veteran's period 
of active military service.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of December 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or to submit any 
additional evidence he wanted to have considered.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit medical evidence establishing a nexus between the 
veteran's current hearing loss and tinnitus and some incident 
or incidents of his period of active service.  By way of 
these documents, the veteran and his representative were also 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned documents informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in December 2003 was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.


Factual Background

Service clinical records reveal that, in April 1994, the 
veteran was seen for a complaint of right ear pain.  Also 
noted was a complaint of decreased hearing.  On physical 
examination, the right tympanic membrane was unable to be 
visualized due to cerumen in the external auditory canal.  
The tragus tug test was positive, and the veteran's external 
auditory canal showed some evidence of erythema.  The 
clinical assessment was right otitis externa.  

A service separation examination conducted in September 1995 
was negative for history, complaints, or abnormal findings 
indicative of the presence of defective hearing or tinnitus.  
An audiometric evaluation conducted in April 1995 as part of 
the veteran's service separation examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
10
10
5
10
5
-5
LEFT
EAR
15
10
5
5
5
10

At the time of the veteran's service separation examination, 
no pertinent diagnosis was noted.  

Currently of record are photographs of the veteran's feet, 
apparently taken in June 1997.

During the course of VA outpatient treatment in August 1997, 
the veteran complained of ringing in his ears.

On VA audiometric examination in February 1998, the veteran 
complained of a constant bilateral tinnitus secondary to 
military noise trauma.  Also noted was occasional difficulty 
in understanding conversational speech.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
8000
RIGHT 
EAR
40
35
30
35
35
30
45
LEFT
EAR
25
25
20
30
40
30
40

Speech discrimination ability was 96 percent for both the 
right and left ears.  Noted at the time of audiometric 
examination was that the veteran had furnished inconsistent 
responses to pure tone stimuli and that reinstruction and 
retesting had failed to resolve inconsistencies leading to a 
satisfactory evaluation of his pure tone hearing sensitivity.  
The clinical assessment was inconsistent responses preventing 
documentation of hearing sensitivity, and suggesting a 
nonorganic component to the veteran's hearing.  

During the course of an RO hearing in December 1999, the 
veteran offered testimony regarding the etiology of his 
hearing loss and tinnitus.

On VA audiometric examination in March 2004, it was noted 
that the veteran's medical records and claims folder were 
available, and had been reviewed.  Also noted was that a 
military hearing test conducted in April 1995 showed hearing 
within normal limits from 500 to 6,000 Hertz bilaterally.

When questioned, the veteran reported difficulty hearing, 
somewhat more in the right ear than the left, for a period of 
approximately 10 years.  Also noted were problems with 
frequent tinnitus and periodic otalgia.  According to the 
veteran, while in the Navy, he had been exposed to artillery 
and naval guns, as well as helicopter noise, on a regular 
basis.  The veteran additionally stated that, since the time 
of his discharge, he had been employed by the postal service, 
where he had experienced "significant noise exposure."

The veteran described his tinnitus as a "buzzing" which 
occurred at least a few times a day, and which lasted from a 
few seconds to several minutes.  Reportedly, the veteran's 
tinnitus could be either unilateral or bilateral.  When 
questioned regarding the onset of his tinnitus, the veteran 
was nonspecific, other than to report that it had been 
present for "about 10 years."

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT 
EAR
35
30
35
35
40
LEFT
EAR
35
35
35
35
45

Speech recognition was 80 percent in the veteran's right ear, 
and 84 percent in the left ear.  The pertinent diagnosis was 
mild sensorineural hearing loss bilaterally.  In the opinion 
of the examiner, given the pure tone thresholds present at 
the time of the veteran's inservice military examination in 
April 1995, it was "not likely" that his current hearing loss 
and tinnitus were attributable to military service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Analysis

The veteran in this case seeks service connection for chronic 
defective hearing and tinnitus.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).  

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing or tinnitus.  While 
in April 1994, during the veteran's period of active military 
service, he was seen for a complaint of decreased hearing in 
conjunction with otitis externa, that episode was acute and 
transitory in nature, and resolved without residual 
disability.  As of the time of the veteran's service 
separation examination in September 1995, there was no 
evidence of either chronic defective hearing or tinnitus, and 
no pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of either of the disabilities at 
issue is revealed by a VA outpatient treatment record dated 
in August 1997, almost two years following the veteran's 
discharge from service, at which time he was heard to 
complain of a "ringing" in his ears.  Chronic defective 
hearing in the form of bilateral sensorineural hearing loss 
was first noted no earlier than February 1998, almost three 
years following the veteran's discharge from service.  
Significantly, following a VA audiometric examination in 
March 2004, a VA physician offered his opinion that, given 
the veteran's normal pure tone thresholds on examination in 
April 1995, it was "not likely" that his current hearing loss 
and tinnitus were attributable to military service. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss or 
tinnitus, first persuasively documented a number of years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those disabilities must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.  


REMAND

In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for service-connected tinea 
pedis and tinea manum, with onychomycosis of the toenails, as 
well as for service-connected lumbosacral strain with 
degenerative disc disease.  In pertinent part, it is argued 
that the various manifestations of those disabilities are 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
respective schedular evaluations presently assigned.

In that regard, the Board notes that, effective August 30, 
2002, the schedular criteria for the evaluation of service-
connected skin disorders was revised.  Those revised criteria 
provide for the evaluation of service-connected skin 
disabilities on the basis of the percentage of the entire 
body or exposed areas affected, or, in the alternative, the 
necessity for and frequency of systemic therapy with 
corticosteroids or other immunosuppressive drugs.  While at 
the time of the most recent VA dermatologic examination in 
March 2004, some description was provided of the veteran's 
service-connected skin disorder, that description did not 
take into account the aforementioned criteria.  More 
specifically, while at the time of the examination in 
question, there was noted the presence of onychomycosis of 
the veteran's first, second, and fourth toes bilaterally, as 
well as severe exfoliation of his palms, no mention was made 
as to the percentage of the veteran's body or exposed areas 
affected.  

As regards the veteran's claim for an increased evaluation 
for service-connected lumbosacral strain with degenerative 
disc disease, the Board observes that, effective 
September 23, 2002, new schedular criteria for the evaluation 
of service-connected intervertebral disc syndrome were 
revised.  The schedular criteria for rating back disorders 
were again revised on September 26, 2003, and involve a 
determination as to the frequency and duration of 
incapacitating episodes attributable to the veteran's 
service-connected back disability during the past 12 months.  
While on recent VA orthopedic examination in March 2004, it 
was noted that the veteran had experienced repeated "flareups 
a couple of times a year for the past 10 years," during 
which he was confined to bed "for days at a time," no mention 
was made as to the actual duration of such incapacitating 
episodes.  Moreover, based on the evidence of record, it is 
unclear whether the so-called "incapacitating episodes" 
involved bed rest and treatment prescribed by a physician, as 
required by regulation.

Based on the aforementioned, the Board is of the opinion that 
further development of the evidence is required prior to a 
final adjudication of the veteran's claims.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1999, the date of 
the most recent VA treatment records, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem. 

2.  The veteran should then be afforded 
additional VA dermatologic and orthopedic 
examinations in order to more accurately 
determine the current severity of his 
service-connected low back disability and 
skin disorder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to the percentage 
of the veteran's entire body or exposed 
areas affected by his service-connected 
tinea pedis and tinea manum with 
onychomycosis.  The examiner should, 
additionally, specifically comment as to 
the need for systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs).  Should it be 
determined that the veteran's service-
connected skin disorder does, in fact, 
require such systemic therapy, an 
additional comment is requested regarding 
the required frequency of such therapy 
during the previous 12-month period.  
Finally, the examiner should specifically 
comment regarding the presence of any 
ulceration or extensive 

exfoliation or crusting, as well as 
systemic or nervous manifestations or 
repugnance associated with the veteran's 
service-connected skin disorder. 

As regards the requested orthopedic 
examination, the examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with disability, such 
as objective indications of pain on 
pressure or manipulation, muscle spasm, 
and the presence (or absence) of 
"flareups."  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such "flareups" 
should be described.  Finally, the 
examiner should specifically comment 
regarding the frequency and duration of 
"incapacitating episodes" during the 
past 12 months.  In so doing, attention 
must be given to the fact that, by 
definition, "incapacitating episodes" are 
those requiring bed rest and treatment 
prescribed by a physician.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  



3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected tinea 
pedis and tinea manum, with onychomycosis 
of the toenails, and for lumbosacral 
strain with degenerative disc disease.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in May 
2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



